DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-10, in the reply filed on 04-12-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites the limitation of "the third castellated through-via” and “the fourth castellated through-via”, which lack of anticipated base of the limitation, there is no limitation of "a third castellated through-via” and “a fourth castellated through-via” anywhere before.
For examining purpose only, read as "a third castellated through-via” and “a fourth castellated through-via”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. (US5369551), in view of Jensen (US20150145136).
Re Claim 6, Gore show and disclose
A method of forming a sensor interposer comprising: 
provide a planar substrate (PCB 10, fig. 3-5); 
forming a plurality of through-vias (44s, 38s, 381 and 382, fig. 3-5) in the planar substrate; 
forming a first electrical contact (bonding pad 162, fig. 3) on the interposer substrate and electrically coupling the first electrical contact to a first castellated through-via (castellated through-via connected to 162, fig. 3 and 5); 
forming a second electrical contact (bonding pad 164, fig. 3) on the interposer substrate and electrically coupling the second electrical contact to a second castellated through-via (castellated through-via connected to 164, fig. 3 and 5), the second castellated through-via electrically isolated from the first castellated through-via (fig. 3 and 5); and 
forming a guard trace (conductive trace of shielding plate 40 or 42, fig. 3 and 5) shielding on the interposer substrate, the guard trace electrically coupled between a third and a fourth through-via (two through vias 44, fig. 3 and 5) formed on the planar substrate, the guard trace isolating the first and second electrical contacts (fig. 3 and 5);
there are at least four castellated through-vias (there are 14 castellated through-vias on PCB 10, fig. 3 and 5) on the planar substrate;

	the castellated through-vias being formed by cutting a portion of the planar substrate to create an interposer substrate, the cutting comprising cutting through at least four of the through-vias to create at least four castellated through-vias.
Jensen teaches a device wherein
	the castellated through-vias being formed by cutting a portion of the planar substrate to create an interposer substrate (fig. 1-3; saw street to form a perimeter of the substrate comprising a plurality of metallized castellations, [0007]), the cutting comprising cutting through at least four of the through-vias to create at least four castellated through-vias (fig. 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art to use the method of cutting a portion of the planar substrate along through holes on a perimeter of a substrate to create the castellated through-vias as taught by Jensen in the electronic device of Gore, in order to be able to speed-up massive production process, and easily make the castellated through-vias for the electronic device.
Re Claim 7, Gore show and disclose
The method of claim 6, wherein the guard trace comprises: a first portion formed on a first surface (conductive trace of shield 40 on first surface of PCB, fig. 3) of the interposer substrate and electrically coupling a third castellated through-via to a fourth castellated through-via (castellated through-via 381 and upper castellated through-via on 24, fig. 3), and a second portion formed on a second surface (conductive trace of shield 42 on second surface of PCB, fig. 5) 
Re Claim 8, Gore show and disclose
The method of claim 6, further comprising: defining an opening (opening, fig. 3 and 5) in the interposer substrate between the first and second electrical contacts fig. 3 and 5), and wherein the third castellated through-via (381, fig. 3 and 5) is formed in a perimeter of the planar substrate, and the fourth castellated through-via (upper castellated through-via on 24, fig. 3, and/or on 42, fig. 5) formed in a perimeter of the opening, and wherein the guard trace is a first guard trace (conductive trace connected to 381, fig. 3 and 5); and forming a second guard trace (conductive trace connected to 382, fig. 3 and 5) on the interposer substrate, the second guard trace having a first portion formed on the first surface (first surface, fig. 3) of the interposer substrate and electrically coupling a fifth castellated through-via (castellated through-via 382, fig. 3) to a sixth castellated through-via (lower castellated through-via on 24, fig. 3, and or on 42, fig. 5), the second guard trace having a second portion formed on the second surface (second surface. fig. 5) of the interposer substrate and electrically coupling the fifth castellated through-via to the sixth castellated through-via (fig. 5), the second guard trace formed between the first and second electrical contacts to provide electrical isolation between the first and second electrical 
Re Claim 9, Gore and Jensen disclose
The method of claim 6,
Gore and Jensen disclosed claimed invention, except for further comprising electrically coupling a sensor wire to the first and second electrical contacts; however, Gore discloses the first electrical contact of the bonding pad 162 is solder pad for signal connection ([col. 6, line 65], fig. 3) and the second electrical contact of the bonding pad 164 is solder pad for ground connection ([col. 6, line 65], fig. 3), the signal and ground pads are capable to be connected to the signal and ground wires of a sensor; therefore, it would have been obvious to one having ordinary skill in the art to use signal and ground pads to connect the signal and ground wires of a sensor in the electronic device of Gore, in order to be able to use the printed circuit board with a sensor for the electronic device; and since using a sensor with a printed circuit board is well-known and common in the art.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al. in view of Jensen , as applied to claim 9 above, further in view of Cox (US4766368).
Re Claim 10, Gore and Jensen disclose
The method of claim 9, 
Gore and Jensen do not disclose

Cox teaches a device wherein
the sensor wire (coaxial cable 14 for sensor 16, fig. 1-2) comprises a first wire material (inner conductor 32, fig. 1-2) and a second wire material (outer shielding 34, fig. 1- ), the second wire material formed coaxially around the first wire material (the outer shielding is around the inner conductor for the coaxial cable, fig.1-2), a first portion of the first wire material extending beyond the second wire material at a first end of the sensor wire (fig. 1-2), wherein electrically coupling the sensor wire comprises: electrically coupling the first portion of the first wire material to the first electrical contact (pad 26 of the printed circuit board, fig, 1-2), and electrically coupling the second wire materials to the second electrical contact (pad 28 of the printed circuit board, fig. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art to use a coaxial cable with an inner conductor and an outer shielding conductor to connect a sensor with pads on a printed circuit board as taught by Cox for the electronic device of device of Gore, in order to be able to use a coaxial cable to connect the sensor with the printed circuit board for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060000638 US-20180024353 US-20180097476 US-20140151108 US-20140151105 US-20130264910 US-20100188167 US-20090051447 US-20090051446 US-20080153451 US-20060279367 US-20030137361 US-20010032740 US-20090014732 US-20080179711 US-20080149960 US-20030011075 US-20020044022 US-20020029905 US-20020020896 US-20060213685 US-7420262 US-8644029 US-9538636 US-6011693 US-9831414 US-4551747 US-4551746 US-10128592 US-5573172 US-6766149 US-4293852.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848